DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/673,004, now US Patent no. 10,813,568, filed 4 November 2019, which is a continuation of US Application no. 16/200,089, now US Patent no. 10,463,269, filed 26 November 2018, which a continuation-in part of US Application no. 14/217,402, now US Patent no. 10,165,946, filed 17 March 2014, which is a continuation-in-part of US Application no. 14/082,071, now US Patent no. 9,433,367, filed 15 November 2013, which is a continuation-in-part of US Application nos. 14/080,725, now US Patent no. 9,730,593 filed 14 November 2013 and 14/080,717, now US Patent no. 9,545,204, filed 14 November 2013.
In addition, US Application no. 16/200,089 receives the benefit of priority from US Provisional no. 62/591,715 filed 28 November 2017; and US Application nos. 14/080,725 and 14/080,717 receive the benefit of priority from US Provisional no. 61/882,403 filed 25 September 2015.
However, upon review, the disclosure of the prior-filed application, Application No. 14/217,402 and prior applications, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Application No. 14/217,402 and prior 

Information Disclosure Statement
The information disclosure statements filed 30 July 2021 (3) have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakur et al. (US Publication no. 2019/0059763 – disclosed by Applicant) in view of Simard et al. (US Publication no. 2003/0174881).
In regard to claims 1 and 11, Shakur et al. discloses a system and method for detecting abnormalities in ECG signals employing neural networks. The focus of the abnormalities in ECG signals is on early stage detection of atrial fibrillation (para 20 and 24-30).  Shakur et al. includes the following:  a database operable to maintain a plurality of ECG features and annotated patterns of features, wherein some of the patterns of features include atrial fibrillation (para 115 and 135-141; the databases include the MIT-BIH Atrial Fibrillation database and MIT-BIH Normal Sinus Rhythm database, wherein the pattern features include R-R intervals, QRS complexes, p-waves annotated by machine algorithm or by hand).
Shakur et al. includes at least one server 315 with associated processing unit configured to receive real time ECG signals and process and analyze said ECG signals to detect abnormalities such as atrial fibrillation in the ECG signals (para 53-58, 94 and 95), the processing and analysis performed mainly by the server includes: training a classifier based on the annotated patterns in the database (para 42, 43, 135-141, 197 and 198); receive a representation of an ECG signal recorded by an ambulatory monitor during a plurality of temporal windows (i.e., segments of ECG trace, para 106) (para 94-97, 122, and 129); detecting a plurality of the ECG features (e.g., R-R intervals, QRS complexes, p-waves) in at least some of the portions of the representation falling within each of the temporal windows (para 94-97, 122, and 129); using the trained classifier to identify patterns of the ECG features within one or more of the portions of the ECG 
	Shakur et al. is considered to substantially describe the invention as claimed, however does not explicitly teach that an action is taken based on the score of an abnormality in the ECG.  However, this limitation is considered suggested by Shakur et al. by the teaching in paragraph 7 that a patient may be put on treatment or medication once atrial fibrillation has been detected.  In view of this suggestion, one of ordinary skill in the art is considered to find the step of taking action based on the determination of an abnormality in the ECG (e.g., atrial fibrillation) in order to provide adequate treatment and decrease the risk of further illness associated with the abnormality.
	Additionally, Shakur et al. is considered to substantially describe the invention as claimed, however is deficient with respect to use of a convolutional neural network to comprising two convolutional hidden layers and two fully-connected layers to train the network.  Simard et al. describes a system and method for pattern recognition comprising a convolutional neural network (CNN).  A CNN is a class of neural network this considered a suitable alternative for substitution in Shakur et al. for recognizing 
	Therefore modification of Shakur et al. in view of Simard et al. to employ a CNN in place of the traditional neural network is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would comprise the substitution of a suitable alternative neural network technique to yield an improvement that requires less pre-processing for pattern recognition.

In regard to claims 3 and 13, segmentation of data into time intervals for processing is considered to be routine activity in the art.
In regard to claims 4, 5, 14, and 15, Shakur et al. employs the well-known databases MIT-BIH Atrial Fibrillation database and MIT-BIH Normal Sinus Rhythm database which are considered to be recognized one of ordinary skill to encompass patterns, features, and reference templates to aid in computer based processing of ECG signals.  While it is not explicitly stated in Shakur et al. that the databased comprise 32 features, the specification in the present invention discloses that other numbers of features are possible (para 66) which is considered to imply any known databased such as those in Shakur et al. may be used to assist in training the classifier to identify atrial fibrillation.  In view of this, the databases of Shakur et al. are considered to be suitable, alternative equivalents for an ECG database.
  	In regard to claims 6 and 16, Shakur et al. applies a noise filter to incoming ECG signals prior to identification of the ECG features (para 145).
	In regard to claims 7 and 17, Shakur et al. is considered to substantially describe the invention as claimed, however does not explicitly teach that an action is taken based on the score of an abnormality in the ECG.  However, this limitation is considered 
	In regard to claims 8 and 18, Shakur et al. teach that data can be uploaded onto a server (para 94).  Further, storage of data is considered to comprise routine activity in the art.
	In regard to claims 9, 10, 19, and 20, Shakur et al. teach that the system is configured to communicate with mobile device such as a phone, wherein the system may provide an alert to a possible cardiac abnormality based on the analysis (para 94).  Communication with a mobile phone in this manner is considered to suggest text or email type messaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chilimbi et al. (US Publication no. 2015/0324690);
Annapureddy et al. (US Publication no. 2016/0217369);
Chertok et al. (US Publication no. 2016/0196479);
Wu et al. (US Publication no. 2017/0032221);
Son et al. (US Publication no. 2018/0129893).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 January 2022